DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dabov et al. (US 2010/0061040).

Regarding claim 1:
Regarding claim 1 Dabov discloses:
An electronic display device, comprising: 
a body (e.g. 10 Fig.1A) comprising a wall (e.g. 406 Fig.2E) and a deck (e.g. top face of 406 Fig.2E) extending inwardly from the wall, the deck comprising a first reference feature (e.g. left rounded feature for 114 Fig.2E) configured to interface with a first index feature (e.g. bottom left rounded portion of 404 for 114 Fig.2E) on a pressure sensitive adhesive application fixture (e.g. bottom surface of 404 Fig.2E), and the deck also comprising a second reference feature (e.g. right rounded feature for 114 Fig.2E) configured to interface with a second index feature (e.g. bottom right rounded portion of 404 for 114 Fig.2E) on the pressure sensitive adhesive application fixture, the second reference feature comprising an indentation in an inner edge of the deck (shown e.g. Fig.2E); 
a display module supported by the deck (e.g. 106 portion of 104 attached to 406 Fig.2E); and 
a pressure sensitive adhesive (e.g. 404 Fig.2E) adhering the display module to the deck (as indicated Fig.2E).

Regarding claim 3 Dabov discloses:
the indentation comprises a shape complementary to a shape of the second index feature (as shown e.g. Fig.2E).

Regarding claim 4 Dabov discloses:
the pressure sensitive adhesive comprises an inner edge with an indentation having a shape of the second reference feature (as shown e.g. Fig.2E).

Regarding claim 5 Dabov discloses:
the indentation is semicircular (as shown e.g. Fig.2E).

Regarding claim 6 Dabov discloses:
the indentation comprises one or more angles (as shown e.g. Fig.2E).

Regarding claim 7 Dabov discloses:
the first reference feature comprises an elongated indentation in an inner edge of the deck (as shown e.g. Fig.2E).

Regarding claim 8 Dabov discloses:
the first reference feature and the second reference feature are each on a first side of the deck (e.g. lower/left section Fig.2E), further comprising a second set of reference features on a second side of the deck (e.g. left and right square sections at top/right of 404 Fig.2E).

Regarding claim 14 Dabov discloses:
An electronic display device, comprising: 
a body (e.g. 10 Fig.1A) comprising a wall (e.g. 406 Fig.2E) and a deck (e.g. top face of 406 Fig.2E) extending inwardly from the wall, the deck comprising a first reference feature (e.g. left rounded feature for 114 Fig.2E) configured to reference and interface with a first index feature (e.g. bottom left rounded portion of 404 for 114 Fig.2E) on a pressure sensitive adhesive application fixture (e.g. bottom surface of 404 Fig.2E), and the deck also comprising a second reference feature (e.g. right rounded feature for 114 Fig.2E) configured to reference and interface with a second index feature (e.g. bottom right rounded portion of 404 for 114 Fig.2E) on the pressure sensitive adhesive application fixture, the second reference feature comprising an indentation in an inner edge of the deck (shown e.g. Fig.2E); 
a display module supported by the deck (e.g. 106 portion of 104 attached to 406 Fig.2E); and 
a pressure sensitive adhesive (e.g. 404 Fig.2E) adhering the display module to the deck (as indicated Fig.2E), the pressure sensitive adhesive having a shape complementary to the second reference feature (as shown e.g. Fig.2E).

Regarding claim 16 Dabov discloses:
the indentation comprises one or more angles (as shown e.g. Fig.2E).

Regarding claim 17 Dabov discloses:
the electronic display device comprises one or more of a tablet computing device, a laptop computing device, and a mobile computing device (described paragraph [0046]).

Regarding claim 18 Dabov discloses:
the indentation is semicircular (as shown e.g. Fig.2E).

Regarding claim 19 Dabov discloses:
the first reference feature comprises an elongated indentation in an inner edge of the deck (as shown e.g. Fig.2E).

Regarding claim 20 Dabov discloses:
the first reference feature and the second reference feature are each on a first side of the deck (e.g. lower/left section Fig.2E), further comprising a second set of reference features on a second side of the deck (e.g. left and right square sections at top/right of 404 Fig.2E).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dabov et al. (US 2010/0061040) in view of Yu et al. (US 10019029).

Regarding claim 2 Dabov discloses:
The electronic display device of claim 1, 
Dabov does not explicitly disclose:
wherein the pressure sensitive adhesive is separated from an inner surface of the wall of the body by a gap of between 0.10 to 0.25 mm
Yu teaches:
wherein the pressure sensitive adhesive is separated from an inner surface of the wall of the body by a gap of between 0.10 to 0.25 mm (e.g. gap 610 Fig.6 0.2mm col 6 lines 18-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Yu as pointed out above, in Dabov, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “to provide a sufficient amount of tolerances when coupling the display module 410 to the rear housing assembly 400” (e.g. to reduce the chance of damage occurring between the housing and display assembly), in addition such a gap would allow for outgassing of the adhesive reducing the formation of bubbles in the adhesive that would weaken the adhesive and to protect the display from vibrations that could damage the side of the display.

Regarding claim 9 Dabov discloses:
A device comprising: 
a body (e.g. 10 Fig.1A) comprising a wall  (e.g. 406 Fig.2E) and a deck (e.g. top face of 406 Fig.2E) extending inwardly from the wall; 
a display module supported by the deck (e.g. 106 portion of 104 attached to 406 Fig.2E); and 
a pressure sensitive adhesive (e.g. 404 Fig.2E) adhering the display module to the deck (as indicated Fig.2E), 
Dabov does not explicitly disclose:
the pressure sensitive adhesive being separated from the wall by a gap of between 0.10 to 0.25 mm 
Yu teaches:
the pressure sensitive adhesive being separated from the wall by a gap of between 0.10 to 0.25 mm (e.g. gap 610 Fig.6 0.2mm col 6 lines 18-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Yu as pointed out above, in Dabov, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “to provide a sufficient amount of tolerances when coupling the display module 410 to the rear housing assembly 400” (e.g. to reduce the chance of damage occurring between the housing and display assembly), in addition such a gap would allow for outgassing of the adhesive reducing the formation of bubbles in the adhesive that would weaken the adhesive and to protect the display from vibrations that could damage the side of the display.

Regarding claim 10 Dabov as modified discloses:
The electronic display device of claim 9, 
Dabov does not explicitly disclose:
wherein the pressure sensitive adhesive is separated from the wall by a gap of between 0.15-0.2 mm 
Yu teaches:
wherein the pressure sensitive adhesive is separated from the wall by a gap of between 0.15-0.2 mm (e.g. gap 610 Fig.6 0.2mm col 6 lines 18-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Yu as pointed out above, in Dabov, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “to provide a sufficient amount of tolerances when coupling the display module 410 to the rear housing assembly 400” (e.g. to reduce the chance of damage occurring between the housing and display assembly), in addition such a gap would allow for outgassing of the adhesive reducing the formation of bubbles in the adhesive that would weaken the adhesive and to protect the display from vibrations that could damage the side of the display.

Regarding claim 11 Dabov as modified discloses:
the deck comprises a first reference feature (e.g. left rounded feature for 114 Fig.2E) configured to interface with a first index feature (e.g. bottom left rounded portion of 404 for 114 Fig.2E) on a pressure sensitive adhesive application fixture (e.g. bottom surface of 404 Fig.2E).

Regarding claim 12 Dabov as modified discloses:
the deck comprises a second reference feature (e.g. right rounded feature for 114 Fig.2E) configured to interface with a second index feature (e.g. bottom right rounded portion of 404 for 114 Fig.2E) on a pressure sensitive adhesive application fixture (e.g. bottom surface of 404 Fig.2E), wherein the second reference feature comprises an indentation in an inner edge of the deck (as shown e.g. Fig.2E).

Regarding claim 13 Dabov as modified discloses:
the device comprises one or more of a tablet computing device, a laptop computing device, and a mobile computing device (described paragraph [0046]).

Regarding claim 15 Dabov discloses:
The electronic display device of claim 14, 
Dabov does not explicitly disclose:
wherein the pressure sensitive adhesive is separated from an inner surface of the wall of the body by a gap of between 0.10 to 0.25 mm 
Yu teaches:
wherein the pressure sensitive adhesive is separated from an inner surface of the wall of the body by a gap of between 0.10 to 0.25 mm (e.g. gap 610 Fig.6 0.2mm col 6 lines 18-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Yu as pointed out above, in Dabov, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “to provide a sufficient amount of tolerances when coupling the display module 410 to the rear housing assembly 400” (e.g. to reduce the chance of damage occurring between the housing and display assembly), in addition such a gap would allow for outgassing of the adhesive reducing the formation of bubbles in the adhesive that would weaken the adhesive and to protect the display from vibrations that could damage the side of the display.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose/teach similar housing/display/attachment devices as those disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/            Examiner, Art Unit 2841                   


/ANTHONY M HAUGHTON/            Primary Examiner, Art Unit 2841